Case 3:19-cr-00005-GMG-RWT Document 19 Filed 03/11/19 Page 1 of 3 PageID #: 35




  rs 8
  (Rev- 5/02 WVN)




                                UNITED STATES DISTRICT COURT
                                              for the
                                 Northern District of West Virginia

  U.S.A. vs. Derek Wayne Blanken, Jr.                                                                     Docket No.: 3:19CR5-1


                            Petition for Action on Conditions of Pretrial Release


          COMES NOW ALICIA M. BEASLEY, U. S. PRETRIAL SERVICES OFFICER,
  presenting an official report upon the conduct of defendant Derek Wayne Blanken, Jr., who was
  placed under pretrial release supervision by the Honorable Michael John Aloi, United States
  Magistrate Judge, sitting in the Court at Martinsburg, West Virginia, on January 30, 2011, under
  the following conditions:

  Condition 7(o): The defendant shall participate in a program of inpatient or outpatient
  substance abuse therapy and counseling if directed by the pretrial services office or
  supervising officer.

                    Respectfully presenting petition for action of court for cause as follows:
                                  (If short insert here; if lengthy wite on separate sheet and attach.)

  Violation Number           Nature of Non-Compliance

              1                On January 30, 2019, the defendant reported to the probation office as
                               required. The defendant reviewed and signed a contract referral for
                               substance abuse counseling at that time. The defendant was directed to
                               contact the office of treatment provider Anita Ryan within 24 hours in order
                               to schedule an appointment.

                               On February 1, 2019, Ms. Ryan contacted the undersigned to advise the
                               defendant had called and left a voicemail, but he did not leave a number to
                               contact him back. The undersigned provided a contact number for the
                               defendant.

                               On February 4, 2019, the defendant was advised of the conversation with
                               Ms. Ryan and was informed contact would be made with him to set up an
                               appointment.

                              On March 6, 2019, the undersigned contacted Ms. Ryan to verify the
                              defendant scheduled an appointment with her office. She advised the
                              defendant never scheduled an appointment with her.
Case 3:19-cr-00005-GMG-RWT Document 19 Filed 03/11/19 Page 2 of 3 PageID #: 36

  PS8                                                      PS8 Petition for Action on Conditions of Pretrial Release




                            On March 7, 2019. contact was made with the defendant to inform he still
                            needed to set up an appointment with Ms. Ryan. He reported he would. As
                            of March 11, 2019, the defendant has not set an appointment with Ms.
                            Ryans office.


  PETITIONING THE COURT

             To issue a warrant
   I      To issue a summons
   I XX I Neither
  U. S. Pretrial Services Officer Recommendation:

         The term of supervision should be:

         I      I Revoked
             XX I No action taken at this time
                   The conditions of supervision should be modified as follows:


                                                        Respectfully,


                                                         CALWL                 ft3eagtq
                                                        Alicia M. Beasley
                                                        U. S. Pretrial Services Officer
                                                        Place: Martinsburg, West Virginia
                                                        Date: March 11, 2019




                                                  -7-
Case 3:19-cr-00005-GMG-RWT Document 19 Filed 03/11/19 Page 3 of 3 PageID #: 37


  PSB                                         P58 Petition for Action on CondiLions ofPretrial Release




  THE COURT 9JUJERS

        No action
        D The Issuance of a Warrant
        D The Issuance of a Summons
        D Other


                                            ORDER OF COURT

                                            Considered and ordered this      //     day
                                            of %-l,6c-J”7     2Q1. and ordered filed
                                                                 ,

                                            and made a part of the records in the above




                                            U. S. Magist/ate Judge




                                      -3-
